DETAILED ACTION

1.	The Office Action is in response to RCE filed on 05/20/2022.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 05/20/2022 has been entered.
			Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 06/02/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
5.	In the amendment 05/20/2022,   Independent claims 1, 6, 11 have been amended; claims 16-18 added; Claims 1-18 are pending.

Allowable Subject Matter
6. 	Claims 1-18 are allowed. 

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: 
	1).	The amendment 05/20/2022 overcome the 103 rejection in the final rejection 02/22/2022.
	2).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to decode a picture, at first, it parses a node in a CTU to get two parameters, one is state parameter and another is flag parameter; and refresh corresponding region of pixels based on these two parameters; then detect the node based on the two parameters, continue to detect next layer according to the detection result till all data of all CU is obtained; such unique design is allowable.

The prior arts (MIYOSHI et al. (US 20150146780) and in view of Hong et al. (US 20170347096))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of MIYOSHI and Hong to achieve the same invention as claimed in the instant claim.
Claims 2-5, 16 would be allowable because they depend on claim 1.
  3)	Claim 6 is allowed with the similar reason as claim 1.
Claims 7-10 and 17 would be allowable because they depend on claim 6.
4)	Claim 11 is allowed with the similar reason as claim 1.
Claims 12-15, 18 would be allowable because they depend on claim 11.

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423